Citation Nr: 0204781	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-18 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left shoulder 
disorder.

[The issue of entitlement to service connection for a left 
shoulder disability will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1944 to May 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1998 rating decision by the Seattle, Washington, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
declined to reopen the veteran's claim of service connection 
for a left shoulder disorder.  A Travel Board hearing was 
held at the RO before the undersigned in March 2000.

The Board is undertaking additional evidentiary development 
on the claim for service connection for a left shoulder 
disability on the merits pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  An unappealed rating decision in June 1945 denied service 
connection for a left shoulder disability.

2.  Evidence received since the June 1945 rating decision was 
not previously of record, bears directly and substantially on 
the question of whether the current left shoulder condition 
is causally related, by incurrence or aggravation, to the 
veteran's active service, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the June 1945 rating decision is new 
and material, and the claim of service connection for a left 
shoulder disability may be reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA were recently published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Thus, the VCAA applies in the instant case.

The VCAA provides that nothing in the section relating to 
VA's duty to assist claimants shall be construed to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  The 
regulations implementing the VCAA may not reasonably be 
construed as providing for the reopening of a claim that has 
been disallowed other than when new and material evidence is 
presented or secured.  See 66 Fed. Reg. 45620, 45630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326)

Service connection for a left shoulder disability was denied 
in an June 1945 rating decision.  The veteran did not appeal 
that decision, and it became final.  38 U.S.C.A. § 7105.  
However, a claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Prior to the June 1945 rating decision, the record included 
the veteran's service medical records.  These revealed that on 
the December 1944 enlistment examination, no disqualifying 
defects were noted; the spine and extremities were normal.  He 
was seen in January 1945 because atrophy of the left shoulder 
had been observed on the original physical examination.  On 
January 1945 examination, muscular atrophy of the left 
shoulder was diagnosed, which had existed prior to service.  
The veteran reported weakness of the left shoulder all his 
life.  His mother told him it was the result of a birth 
injury.  Physical examination showed atrophy of the left 
deltoid, loss of 15 degrees of left elbow extension and 20 
degrees incomplete supination of the left hand.  X-rays showed 
the head of the left humerus was not as well developed as the 
right, nor was the spine of the left scapula as clearly 
defined as the right.  The examiner diagnosed a process of 
unequal bone development.  This could be due to atrophy from 
disuse, but more likely explanations were a birth injury or 
sub-clinical poliomyelitis.  Further evaluation was conducted, 
and in February 1945 it was recommended that the veteran 
return to full duty, even with "obvious" left shoulder 
girdle atrophy and atrophy of the left arm.  The veteran had 
no complaints of pain or discomfort, and weakness was the only 
symptom noted.

In March 1945, a notation in the veteran's service medical 
records indicates that he was disqualified from the firing of 
a machine gun in Navy aircraft.  A note four days later stated 
that he was not physically qualified for duty involving 
training as a combat aircrewman.  There was no report of 
injury.

On examination in April 1945, the veteran complained that 
since his entry into the Navy, he had been unable to perform 
many normal functions.  He could carry on limited duties 
without symptoms, but when using the left arm he had marked 
pain and a sensation of tiredness.  On examination, there was 
marked atrophy of the deltoid, muscles of the scapular area, 
and the upper arm.  Further evaluation in April 1945 revealed 
complaints of an inability to carry out certain movements of 
the left arm because of weakness and awkwardness of the left 
shoulder.  There was no report of any in-service injury in the 
summarized case history.  It was recommended that the veteran 
be discharged due to the impaired function of his left arm.  
The examiner specified that the atrophy of the left shoulder 
was a condition which preexisted entry into service.   A May 
1945 Report of Medical Survey repeated the findings of the 
April examination and recommended that the veteran be 
discharged from service.  The veteran was advised of 
hospitalization privileges at VA facilities, but declined.  
Doctors felt no further hospitalization was required.

Since the June 1945 rating decision, the veteran has twice 
been examined by VA for compensation and pension purposes, and 
he has testified before the undersigned and submitted a 
written statement regarding alleged in-service injuries.

On March 1997 VA examination by a nurse practitioner, the 
veteran reported that he was discharged from the Navy 
following a tear injury to the left shoulder muscle.  The 
injury occurred during obstacle course training, and resulted 
in atrophy and an inability to use the arm properly.  There 
was pain on use in certain movements.  A medical record from 
1947 produced by the veteran noted atrophy of the left arm.  A 
1994 x-ray was negative.  The diagnosis was a tear injury to 
the left shoulder muscle in 1944, with a medical discharge.

In a March 2000 written statement, the veteran alleged that 
subsequent to his February 1945 return to full duty status, he 
slipped while climbing a cargo net on the obstacle course, and 
his arm was jerked.  He was treated at the dispensary with all 
purpose capsules, or APCs.  He hurt his shoulder again when 
training with a hard mounted machine gun in March 1945.  
Following his training, he was hospitalized and treated for 
the shoulder, and his discharge was recommended.  The veteran 
requested that VA obtain further service medical records, 
including dispensary records and hospital charts.  He also 
referred to current treatment at VA facilities.

In March 2000, the veteran testified at a Travel Board hearing 
before the undersigned.  He reiterated that he injured his 
shoulder in service on the obstacle course and again when 
firing a machine gun.  He did have a birth injury, which 
mainly resulted in the left arm not straightening out, and 
some weakness.  He played baseball and basketball in school, 
and completed his boot camp requirements without a problem.  
He did not seek treatment from VA or private doctors after 
service due to financial constraints, and self-medicated with 
over the counter pain medication.  He stated that detailed 
medical charts regarding his in-service treatment were 
maintained, but were not currently of record.  His wife 
testified that he had no complaints regarding his shoulder 
prior to service, but did have limitations after service.

In June 2000, a VA doctor was requested to opine as to whether 
the veteran's preexisting left shoulder condition suffered 
additional injury while in service based on a review of the 
claims file.  The examiner reviewed the file, including 
service medical records detailed above and the veteran's 
written statement.  The records appeared to be without gaps, 
and the examiner did not believe any were missing.  She opined 
that, on a more probable than not basis, there was no evidence 
of a service related injury which may have exacerbated the 
veteran's preexisting condition.

Analysis

The evidence submitted in conjunction with the veteran's claim 
to reopen the prior final June 1945 denial of service 
connection consists of two VA examination reports directly 
addressing the issue of service connection, as well as hearing 
testimony and a written statement regarding alleged in-service 
injuries.  The Board concludes that this evidence is new and 
material, and therefore the claim is reopened.  38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The basis of the prior denial was that the records did not 
show any aggravation of his preexisting condition in service.  
The VA examination reports and statements by the veteran are 
"new" in that they were to previously of record, and are 
not duplicative or cumulative of evidence already contained 
in the record.  The specific allegations of injury in service 
have not previously been made, and no medical examination or 
record review had considered them.  The new evidence is also 
material, as it directly addresses the question of 
aggravation of a preexisting condition, and therefore bears 
directly and substantially on the question at issue.

As new and material evidence has been submitted, the 
appellant's claim of service connection for a left shoulder 
disability is reopened. 





	(CONTINUED ON NEXT PAGE)




ORDER

To this extent, the appeal to reopen a claim of service 
connection for a left shoulder disability is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

